

117 HR 4012 IH: Expanding Access to Mental Health Services Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4012IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Rosendale introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to permanently include certain HCPCS codes as telehealth services under such title, and for other purposes.1.Short titleThis Act may be cited as the Expanding Access to Mental Health Services Act. 2.Permanent inclusion of certain HCPCS codes as telehealth services under MedicareSection 1834(m)(4)(F) of the Social Security Act (42 U.S.C. 1395m(m)(4)(F)) is amended—(1)in clause (i), by inserting the HCPCS codes specified in clause (iii), before , and; and(2)by adding at the end the following new clause:(iii)Specified HCPCS codeFor purposes of clause (i), beginning April 1, 2021, an HCPCS code specified in this clause is—(I)90875, 96125, 96170, 96171, 97151, 97152, 97153, 97154, 97155, 97156, 97157, and 97158; and(II)96127, 96130, 96131, 96132, 96133, 96136, 96137, 96138, 96139, and 96158.With respect to telehealth services identified by HCPCS codes in subclause (II), the Secretary shall waive the requirements of paragraph (1) and section 410.78(a)(3) of title 42, Code of Federal Regulations (or any successor regulation), relating to the use of interactive telecommunications systems to furnish telehealth services, to the extent such provisions require the use of video technology, to allow for the furnishing of evaluation and management services, behavioral health counseling and educational services, and other services determined appropriate by the Secretary by a qualified provider using audio-only technology, as determined by the Secretary based on whether it is clinically appropriate to furnish such services using audio-only technology and whether an in-person initial visit is required prior to the furnishing of such service using such technology..